"ann, «252 9:20-0¥-50180 Document # 1-1 Fl FORO RAG RREREKppeal

ae EMO 1 Lage.

ise ball-point.r5 Woe ball pointe. If F attachments @ are needed, submit four copies. One copy each of the completed BP-229(13) and BP-230 13), including any attach-
GA Ce

at ts ing be sub sca appeal.
io VWo4i-4a4 Goi 133_ Ase Vinomson

 
     

“By, A
Al re .
: ja au of Prisons

      
  

 

      
  

      
  

 

 

     
   
   

   
 
  

  

 
      

 
   
 

 
  

 

a : LAST N. , FIRST, IDLE INITIAL REG. NO. UNIT wer No
Part vaON4 on WEN 6:10 O.rn- ANG 240 WAS 1 Amienlo-
“ie et A RAS ch Ee 6. Vane ok ereany , ve Dengan ¢ ae Sree te bre Gt ancy st
2NCB OBR ate WNYES. Conn Seine oe art nA hy
Sas, Beate Ne Wodstnt eset ANY Sine CAD Na Sean Scan ae rey Poet “fof AN uN
8 pOcy ANC OES ea\\ Ae HAC aE Ine ony vex in -
ek See Cer * xy EOLAR. “ob. mie = mes ey Aon’ errata \ Ona
tn Wes 1h Sone HK MS Hrahst nd ww Od WS Wackto RCIA Ae doge
Labs Xo wissen Sek x arg RANG Cray Mond Yo olleg mates aN) geet y
SAAS RAS a oA ont a ont uc ie .
shuns ANS ee, Sracea us ere “Googe Sak ease meta A ON Sa
aNee: ASG e eee ae Corn ° aA RCRA RON mania AT Rara\ad WG ee s
See seier tne Ge te e 3a eqn ae" Y yore reags agauns\ t Sha i ko.
cosy % . OS DWOAS SRS: 3
3 DeSNWN Shae RES SOOKM » Noe ® aN OSA. Video eae eR vital
e239 BS .06 Y

 

  
 
  

Ane x Seance ‘Chere KOS. DMaait:
Suara

  

On: a oo : con SENS ~q He SION se ae
Se aN sce ’ Daaits

 

 

 

Ae 2 DOCH SNe mee NOK 4 K “Ags
aa Softly se Ree aed HOSE aN AGR ee
20 sue , ae Ss O22CN Sane tT STONATUREOF I foto
CEIVED
ee ; a
ison Wrisone

 

 

DATE GENERAL COUNSEL

. ORIGINAL: RETURN TO INMATE - caseNuMBER: _777Z7Le AD _

Fe hc ces

 

 

 

 

 

 

 

ee Part C - RECEIPT
CASE NUMBER:
4 - Return to:
. 7 LAST NAME, FIRST, MIDDLE INITIAL REG. NO. . UNIT INSTITUTION -
' SUBJECT: = .
DATE vy SIGNATURE OF RECIPIENT OF CENTRAL OFFICE APPEAL
PATE &® a ; a __ BP-281(19)
afl
